Citation Nr: 1331748	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  08-11 273	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a liver disorder, including as secondary to the service-connected residuals of hepatitis.

2.  Entitlement to service connection for a low back disorder, including as secondary to the liver disorder and service-connected residuals of hepatitis.

3.  Entitlement to service connection for a bilateral leg disorder, including as secondary to the liver disorder and service-connected residuals of hepatitis.

4.  Entitlement to service connection for headaches, including as secondary to the liver disorder and service-connected residuals of hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of February 2007.  The appeal was remanded by the Board to the RO via the Appeals Management Center (AMC) in April 2012.


FINDING OF FACT

In September 2013, the Board received notice from the Social Security Administration (SSA) that the Veteran died on June [redacted], 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran appealed a February 2007 rating decision that denied the issues listed on the first page of this decision.  Unfortunately, the Veteran died during the pendency of the appeal.  The SSA reports that he died on June [redacted], 2013.  An obituary issued from Pensacola News Journal corroborates this finding.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  




(CONTINUED NEXT PAGE)



ORDER

The appeal is dismissed.




		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


